In a proceeding to invalidate a petition designating various individuals as candidates in a primary election to be held on September 14, 1993, for the Republican Party positions of Male and Female Members of the Republican State Committee from the 47th Assembly District, delegates and alternate delegates to the Republican Judicial Convention in the 2nd Judicial District from the 47th Assembly District, and Members of the Republican County Committee from the 47th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Scholnick, J.), dated August 10, 1993, which granted the application.
Ordered that the judgment is affirmed, without costs or disbursements.
The trial court properly found that the Republican Party designating petition in the 47th Assembly District, referred to as volume 270 of Kings County, was permeated with fraud, and properly invalidated the entire petition, striking from the ballot all of the candidates. Four of the candidates, Maria C. Nicholaides, Lisa Lacalamita, Michael A. Lacalamita, and Anne Simeoli did not consent to being placed on the designating petition (see, Matter of Richardson v Luizzo, 64 AD2d 944, affd 45 NY2d 789). In addition, with respect to a number of the sheets of the petitions, the names of the candidates were inserted subsequent to the sheets being signed (see, Matter of Rodriguez v Sunderland, 176 AD2d 840). This fraud is imputed to the candidates for the Republican State Committee.
We have examined the appellants’ remaining contentions and find them to be without merit. Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.